Soott, Judge,
delivered the opinion of the court.
The evidence in the cause was amply sufficient to show the assent of the husband to the act of the wife in assigning the note. In the case of Menkins v. Herenghi, 17 Mo. 297, it was held that the endorsement by a married woman of a bill of exchange payable to her order, in the presence of and with the consent of her husband, will pass the title. The authorities in the case to which reference is made show that the wife with the assent of her husband could legally transfer a note payable to herself by an assignment in her own name.
In the case of Thornton v. Crowther, 24 Mo. 164, the note sued on was with others folded in an envelop, and there was written on it a general assignment of them; the court held that under the practice act of 1849 such assignment was sufficient to enable the assignee to sue in his own name. The law of the case of Miller v. Paulsel & Newman, 8 Mo. 355, is altered by the present practice act.
An order drawn for the whole of a debt is an equitable assignment of it, and lie in whose favor the order is drawn may sue for the debt. (Walker v. Monro, 18 Mo. 564 ; Canefox v. Anderson, 22 Mo. 347.) Judgment reversed, and cause remanded ;
Judge Ryland concurring; Judge Leonard absent.